DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment which was filed on 08/04/2021 has been entered.  Claims 1, 2-6, 7, 8-12, 13, and 14-18 have been emended.  No claims have been canceled.  No claims have been added.  Claims 1-18 are still pending in this application, with claims 1, 7 and 13 being independent.

Allowable Subject Matter
This communication is in response to amendment filed on 08/04/2021.
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-6 are dependent on claim 1.
Claims 8-12 are dependent on claim 7, and
Claims 14-18 are dependent on claim 13.

Regarding claims 1, 7, and 13, the prior art of record either individually or in combination does not disclose or fairly suggest a device, a method, and a non-transitory computer readable medium for signal processing with the claimed detailed limitations such as the use of “extracting a feature value from a target acoustic signal acquired by a sensor”, the use of “calculating weights based on the extracted feature value, acoustic signal element bases and information of a linear combination, the acoustic signal element bases being a linearly independent partial set and capable of representing a plurality of types of acoustic object signals by the linear combination, the plurality of types of acoustic object signals being generated by a specific acoustic signal source, and the weights each representing intensities of the plurality of types of acoustic object signals included in the target acoustic signal”, the use of “deriving, based on the weights, information of a target acoustic object signal included in the target acoustic signal, the target acoustic object signal being at least one type of the plurality of types of acoustic object signals”, and the use of “outputting information of the target acoustic object signal” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants’ Remarks & Arguments filed on 08/04/2021 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
08/11/2021